DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed reply filed on July 8th, 2022 has been entered. Claims 1, 5-8, 11-12, 15 and 20 have been amended. Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 11-15,  and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 10-11 and 15 of issued application of Koorapaty et al., U.S. Patent No. 10,952,172 B2 (Koorapaty’172 hereinafter) in view of Lee et al. US 2011/0235743 A1 (Lee’743 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Koorapaty’172.
Regarding claims 1-4, 11-15,  and 18, the difference between the conflicting claims of the instant application and issued patent, Koorapaty’172, are set forth in the discussion below.
Instant Application 17/159,278
Patent  10,952,172 B2
Claim 1. A method of transmitting reference signals for synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 
transmitting a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 
transmitting a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of transmission resources, 
wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal, 
and wherein transmitting the first CSI reference signal in accordance with the first configuration and transmitting the second CSI reference signals in accordance with the second configuration comprises 
transmitting the first and second CSI reference signals from the same antenna port in both the first portion and the second portion of at least a first one of the plurality of regularly spaced time periods, 
wherein the same antenna port is used for transmission of the first and second CSI reference signals to ensure a user terminal in the OFDM system can utilize the first and second CSI reference signals for synchronization assistance.
Claim 1. A method of transmitting reference signals for synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 
transmitting a first channel state information (CSI) reference signal in a first slot of a plurality of subframes in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 

transmitting a second CSI reference signal in a second slot of one or more of the plurality of subframes in accordance with a second configuration of transmission resources, 
wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal, 
and wherein transmitting the first CSI reference signal in accordance with the first configuration and transmitting the second CSI reference signals in accordance with the second configuration comprises 
transmitting the first and second CSI reference signals in both the first slot and the second slot of at least a first subframe of the plurality of subframes, 


wherein the same antenna port is used for transmission of the first and second CSI reference signals if the first and second CSI reference signals are for synchronization assistance and different antenna ports are used for transmission if the first and second CSI reference signals are not for synchronization assistance.
Claim 2. wherein: transmitting the first CSI reference signal in accordance with the first configuration comprises periodically transmitting the first CSI reference signal in the first portion of two or more time periods with a first repetition frequency; and transmitting the second CSI reference signal in accordance with the second configuration comprises periodically transmitting the second CSI reference signal in the second portion of two or more of the time periods 18P035628US05with a second repetition frequency different from the first repetition frequency.
Claim 2. wherein: transmitting the first CSI reference signal in accordance with the first configuration comprises periodically transmitting the first CSI reference signal in the first slot of two or more subframes with a first repetition frequency; and transmitting the second CSI reference signal in accordance with the second configuration comprises periodically transmitting the second CSI reference signal in the second slot of two or more of the subframes with a second repetition frequency different from the first repetition frequency.
Claim 3. wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for transmission of the first and second CSI reference signals.
Claim 3. wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for transmission of the first and second CSI reference signals.
Claim 4. further comprising transmitting configuration information for the first and second CSI reference signals to the user terminal on a downlink broadcast channel.
Claim 5. further comprising transmitting configuration information for the first and second CSI reference signals to the user terminal on a downlink broadcast channel.
Claim 7. A base station in an Orthogonal Frequency Division Multiplexing (OFDM) system, said base station comprising: a transceiver circuit configured to communicate with a user terminal over a wireless communicate channel; and a control circuit providing reference signals for transmission to the user terminal via the transceiver circuit, said control circuit being configured to: transmit a first channel state information (CSI) reference signal in a first portion of each of one or more regularly spaced time periods; 





transmit a second CSI reference signal in a second portion of each of one or more of the same regularly spaced time periods; and 






transmit the first and second CSI reference signals from the same antenna port to ensure the user terminal in the OFDM system can utilize the first and second CSI reference signals for synchronization assistance.
Claim 6. A method of synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 






receiving a first channel state information (CSI) reference signal in a first slot of a plurality of subframes in accordance with a first configuration of transmission resources, wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; Page 3 of 7Attorney Docket No.: P035628US04
receiving a second CSI reference signal in a second slot of one or more of the plurality of subframes in accordance with a second configuration of transmission resources different from the first configuration, wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; wherein 
receiving the first CSI reference signal in accordance with the first configuration and receiving the second CSI reference signal in accordance with the second configuration comprises receiving CSI reference signals transmitted on the same antenna port during both the first slot and the second slot of at least a first subframe of the plurality of subframes; and synchronizing with the OFDM system using the first and second CSI reference signals received during the first subframe.
Claim 11. A method of synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 
receiving a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 
receiving a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of 20P035628US05transmission resources difference from the first configuration, 
wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; 
wherein receiving the first CSI reference signal in accordance with the first configuration and receiving the second CSI reference signal in accordance with the second configuration comprises 
receiving CSI reference signals transmitted on the same antenna port during both the first portion and the second portion of at least a first time period of the plurality of regularly spaced  time periods; 
and synchronizing with the OFDM system using the first and second CSI reference signals received during the first time period.
Claim 6. A method of synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 
receiving a first channel state information (CSI) reference signal in a first slot of a plurality of subframes in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 

receiving a second CSI reference signal in a second slot of one or more of the plurality of subframes in accordance with a second configuration of transmission resources different from the first configuration, 
wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; 
wherein receiving the first CSI reference signal in accordance with the first configuration and receiving the second CSI reference signal in accordance with the second configuration comprises 
receiving CSI reference signals during both the first slot and the second slot of at least a first subframe of the plurality of subframes; 


and synchronizing with the OFDM system using the first and second CSI reference signals received during the first subframe if the first and second CSI reference signals are received on the same antenna port during both the first slot and the second slot of the at least first subframe.
Claim 12. wherein: receiving the first CSI reference signal in accordance with the first configuration of transmission resources comprises periodically receiving the first CSI reference signal in the first portion of 
each of the one or more regularly spaced
time periods with a first repetition frequency; 
and receiving the second CSI reference signal in accordance with the second configuration of transmission resources comprises periodically receiving the second CSI reference signal in the second portion each of the one or more regularly spaced
time periods time periods with a second repetition frequency different from the first repetition frequency.
Claim 7. wherein: receiving the first CSI reference signal in accordance with the first configuration of transmission resources comprises periodically receiving the first CSI reference signal in the first slot of the two or more subframes with a first repetition frequency; 

and receiving the second CSI reference signal in accordance with the second configuration of transmission resources comprises periodically receiving the second CSI reference signal in the second slot of two or more of the subframes with a second repetition frequency different from the first repetition frequency.
Claim 13. wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for receiving of the first and second CSI reference signals.
Claim 8. wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for receiving of the first and second CSI reference signals.
Claim 14. further comprising receiving configuration information for the first and second CSI reference signals on a downlink broadcast channel.
Claim 10. further comprising receiving configuration information for the first and second CSI reference signals on a downlink broadcast channel.
Claim 15. A user terminal in an Orthogonal Frequency Division Multiplexing (OFDM) system, said user terminal comprising: a transceiver circuit configured to communicate with a base station over a wireless communicate channel; 
and a control circuit for synchronizing with the OFDM system, said control circuit being configured to: receive a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 
receive a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of transmission resources difference from the first configuration, 
wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; 
receive the first and second CSI reference signals on the same antenna port in at least one of the plurality of regularly spaced time periods; 




and synchronize with the OFDM system using the first and second CSI reference signals received on the same antenna port in the at least one time period.
Claim 11. A user terminal in an Orthogonal Frequency Division Multiplexing (OFDM) system, said user terminal comprising: a transceiver circuit configured to communicate with a base station over a wireless communicate channel; 
and a control circuit for synchronizing with the OFDM system, said control circuit being configured to: receive a first channel state information (CSI) reference signal in a first slot of a plurality of subframes in accordance with a first configuration of transmission resources, 
wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; 
receive a second CSI reference signal in a second slot of one or more of the plurality of subframes in accordance with a second configuration of transmission resources different from the first configuration, 

wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; 
and wherein receiving the first CSI reference signal in accordance with the first configuration and receiving the second CSI reference signal in accordance with the second configuration comprises receiving CSI reference signals during both the first slot and the second slot of at least a first subframe of the plurality of subframes; synchronize with the OFDM system using the first and second CSI reference signals if the first and second CSI reference signals are received on the same antenna port during both the first slot and the second slot of the at least first subframe.
Claim 18. wherein the control circuit is further configured to receive configuration information for the first and second CSI reference signals on a downlink broadcast channel.
Claim 15. wherein the control circuit is further configured to receive configuration information for the first and second CSI reference signals on a downlink broadcast channel.


Koorapaty’172 discloses methods and apparatus for maintaining time and frequency synchronization with a base station.
Regarding claim 1, Koorapaty’172 discloses a method of transmitting reference signals for synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: transmitting a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; transmitting a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of transmission resources, wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal, and wherein transmitting the first CSI reference signal in accordance with the first configuration and transmitting the second CSI reference signals in accordance with the second configuration comprises transmitting the first and second CSI reference signals from the same antenna port in both the first portion and the second portion of at least a first one of the plurality of regularly spaced time periods, wherein the same antenna port is used for transmission of the first and second CSI reference signals to ensure a user terminal in the OFDM system can utilize the first and second CSI reference signals for synchronization assistance. (see Koorapaty’172, claim 1). 
Regarding claim 2, Koorapaty’172 discloses wherein: transmitting the first CSI reference signal in accordance with the first configuration comprises periodically transmitting the first CSI reference signal in the first portion of two or more time periods with a first repetition frequency; and transmitting the second CSI reference signal in accordance with the second configuration comprises periodically transmitting the second CSI reference signal in the second portion of two or more of the time periods with a second repetition frequency different from the first repetition frequency (see Koorapaty’172, claim 2). 
Regarding claim 3, Koorapaty’172 discloses wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for transmission of the first and second CSI reference signals (see Koorapaty’172, claim 3).
Regarding claim 4, Koorapaty’172 discloses further comprising transmitting configuration information for the first and second CSI reference signals to the user terminal on a downlink broadcast channel (see Koorapaty’172, claim 5).
Regarding claim 7, Koorapaty’172 discloses A base station in an Orthogonal Frequency Division Multiplexing (OFDM) system, said base station comprising: a transceiver circuit configured to communicate with a user terminal over a wireless communicate channel; and a control circuit providing reference signals for transmission to the user terminal via the transceiver circuit, said control circuit being configured to: transmit a first channel state information (CSI) reference signal in a first portion of each of one or more regularly spaced time periods; transmit a second CSI reference signal in a second portion of each of one or more of the same regularly spaced time periods; and transmit the first and second CSI reference signals from the same antenna port to ensure the user terminal in the OFDM system can utilize the first and second CSI reference signals for synchronization assistance. (see Koorapaty’172, claim 6).
Regarding claim 11, Koorapaty’172 discloses a method of synchronization in an Orthogonal Frequency Division Multiplexing (OFDM) system, said method comprising: 
receiving a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; receiving a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of transmission resources difference from the first configuration, wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; wherein receiving the first CSI reference signal in accordance with the first configuration and receiving the second CSI reference signal in accordance with the second configuration comprises receiving CSI reference signals transmitted on the same antenna port during both the first portion and the second portion of at least a first time period of the plurality of regularly spaced  time periods; and synchronizing with the OFDM system using the first and second CSI reference signals received during the first time period. (see Koorapaty’172, claim 6).
Regarding claim 12, Koorapaty’172 discloses wherein: receiving the first CSI reference signal in accordance with the first configuration of transmission resources comprises periodically receiving the first CSI reference signal in the first portion of each of the one or more regularly spaced time periods with a first repetition frequency; and receiving the second CSI reference signal in accordance with the second configuration of transmission resources comprises periodically receiving the second CSI reference signal in the second portion each of the one or more regularly spaced time periods time periods with a second repetition frequency different from the first repetition frequency (see Koorapaty’172, claim 7).
Regarding claim 13, Koorapaty’172 discloses wherein: the first configuration of transmission resources supports transmission of CSI reference signals from a first set of antenna ports; the second configuration of transmission resources supports transmission of CSI reference signals from a second set of antenna ports; and the first and second sets of antenna ports include at least one common antenna port for receiving of the first and second CSI reference signals (see Koorapaty’172, claim 8).
Regarding claim 14, Koorapaty’172 discloses further comprising receiving configuration information for the first and second CSI reference signals on a downlink broadcast channel (see Koorapaty’172, claim 10).
Regarding claim 15, Koorapaty’172 discloses a user terminal in an Orthogonal Frequency Division Multiplexing (OFDM) system, said user terminal comprising: a transceiver circuit configured to communicate with a base station over a wireless communicate channel; and a control circuit for synchronizing with the OFDM system, said control circuit being configured to: receive a first channel state information (CSI) reference signal in a first portion of each of a plurality of regularly spaced time periods in accordance with a first configuration of transmission resources, wherein the first configuration of transmission resources defines a first allocation of time and frequency resources for the first CSI reference signal; receive a second CSI reference signal in a second portion of each of one or more of the plurality of regularly spaced time periods in accordance with a second configuration of transmission resources difference from the first configuration, wherein the second configuration of transmission resources defines a second allocation of time and frequency resources for the second CSI reference signal; receive the first and second CSI reference signals on the same antenna port in at least one of the plurality of regularly spaced time periods; and synchronize with the OFDM system using the first and second CSI reference signals received on the same antenna port in the at least one time period (see Koorapaty’172, claim 11).
Regarding claim 18, Koorapaty’172 discloses wherein the control circuit is further configured to receive configuration information for the first and second CSI reference signals on a downlink broadcast channel (see Koorapaty’172, claim 15).

Response to Arguments
Applicant’s arguments, filed on 07/08/2022, with respect to claims 1-20 have been fully considered and are persuasive. The outstanding rejections of claims 1-20 under 35 U.S.C. [103]  are withdrawn in light of Applicant's amendment to claims 1, 5-8, 11-12, 15 and 20 filed on 07/08/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2011/0235743 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
9/6/2022        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473